On July 18, 1910, the Board of Administration of the State of Illinois, entered into a contract with Earl D. Stout for the erection of a hospital building at the Peoria State Hospital at South Bartonville, Illinois. Claimant became a subcontractor under the said Earl D. Stout in connection with the erection of said building and agreed to install the plumbing and heat for said building. He did his work in a satisfactory manner, but was unable to secure the money due him for his work from the general contractor and accordingly filed a claim for the amount due him, with the Board of Administration. The Board of Administration advised claimant they could not deal with him except through the principal contractor, Earl D. Stout. Claimant then secured a statement from the said contractor, Stout, authorizing and requesting the Board of Administration to pay the sum of $236.00 to claimant, that being the amount due the said Stout from the said Board. As the money appropriated to take care of this contract was not paid within a certain time, it was turned back to the State Treasury with other unexpended appropriations, and the Board of Administration was unable to pay claimant, nothwithstandin g they were requested to do so by the general contractor. Under the circumstances it appears to us that claimant is entitled to receive from the State the sum of $236.00, which is being withheld on the general contract and we therefore make an award to claimant for that amount. Claimant is awarded $236.00, this payment to claimant relases the State of Illinois from all obligations to the general contractor, Earl D. Stout, for and on account of the money so paid to claimant.